The principal point is upon the following request to charge: "If the jury believe the prosecuting witness did not make prompt disclosure of the alleged wrong, it is a circumstance against her, casting a great discredit on her *Page 379 
testimony, and tends strongly to disprove the truth of the accusation." This proposition is doubtless substantially correct, although it is quite general and somewhat vague. Any considerable delay on the part of a prosecutrix to make complaint of the outrage constituting the crime of rape, is a circumstance of more or less weight, depending upon the other surrounding circumstances. There may be many reasons why a failure to make immediate or instant outcry should not discredit the witness. A want of suitable opportunity, or fear, may some times excuse or justify a delay. There can be no iron rule on the subject. The law expects and requires that it should be prompt, but there is and can be no particular time specified. The rule is founded upon the laws of human nature, which induce a female thus outraged to complain at the first opportunity. Such is the natural impulse of an honest female. But if instead of doing this she conceal the injury for any considerable time, it naturally excites suspicion of fraud, and tends to discredit her.
In this case the prosecutrix was an entire stranger in a great city, without a friend or acquaintance, and, if her evidence is to be credited, having lost her baggage she was inveigled into a basement under the promise of recovering it, and there ravished. When she regained the street she met a woman who asked her what the matter was, and a policeman who took her to the station-house, to neither of whom did she state the real nature of the injury which had been inflicted upon her; but a short time after arriving at the station-house she did state the facts to the police captain, and the prisoner was arrested.
The request as to a prompt disclosure had no pertinency to the facts of the case. It was an abstract proposition, which, if entirely accurate, it was not error to refuse. There was no ground for saying that the disclosure was not sufficiently prompt. The rule does not require that it is to be made to the first person who happens to be seen. A proper opportunity must be presented. Excited and frightened as the prosecutrix is shown to have been, it was natural that she should *Page 380 
refrain from making any disclosure either to the woman, or even to the policeman, although she did state enough to the latter to induce him to arrest one of the persons supposed to be concerned. The police captain at the station testifies that she was very much excited when she arrived there, and that it required some time to get her in a condition to make an intelligible statement, and that she did make it on the same day and as soon as she was in a condition to do so.
We think that the facts would not warrant the jury in discrediting the witness on the ground of a want of promptness in making the disclosure.
The other points made are not tenable, and are fully answered in the opinion of the court below.
The judgment must be affirmed.
All concur.
Judgment affirmed.